DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUSK (US 5,593,071) in view of FARRELL (US 4,130,226).
Regarding claim 12, LUSK discloses an apparatus (10) capable of functioning to assist a user in donning and doffing a compression stocking comprising a frame (12, 14, 16) (Fig. 1).  LUSK discloses the frame comprising: a first post (44, 84) having a first longitudinal axis (Fig. 1); a second post (46, 88) having a second longitudinal axis, wherein the first and second longitudinal axes lie on a first plane (Fig. 1); a third post (64, 86) having a third longitudinal axis (Fig. 1); and a fourth post (66, 90)) having a fourth longitudinal axis, wherein the third and fourth longitudinal axes lie on a second plane that is parallel with the first plane (Fig. 1); wherein the third and fourth posts are coupled with the first and second posts (through base 12) and movable relative thereto 
FARRELL discloses an apparatus for assisting a user don a stocking wherein the apparatus comprises first and second clasp members (12, 12) coupled to a first side of an attachment portion (10) and third and fourth clasp members (12, 12) coupled to a second side of the attachment portion (10) in order to aid in securely holding the stocking on the apparatus for donning of the stocking (Figures 1, 2, 4 and 5).  Accordingly, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have provided an attachment portion (80, 82) of LUSK with first and second clasp members on a first side (80) thereof and third and fourth clasp members on a second side (82) thereof, in light of the teachings of FARRELL, in order to aid in holding the sock/stocking securely thereon.  Because the first and second clasp members are coupled to the first side of the attachment portion of LUSK in view of FARRELL and the first side of the attachment portion of LUSK is integral with the first and second posts, the first and second clasp members are considered to be “coupled with the first and second posts”.  Additionally, because the third and fourth clasp members are coupled to the second side of the attachment portion of LUSK in view of FARRELL and the second side of the attachment portion of LUSK is integral with the third and fourth posts, the third and fourth clasp members are considered to be “coupled with the third and fourth posts”.  Regardless, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have attached the ties (13) of FARRELL to respective posts of LUSK in order to avoid interference with the 
Regarding claim 18, FARRELL discloses each of the first, second, third and fourth claps members (12) comprising a stem (middle clamping portion of 12) (alliteratively: middle flat portion of clamp 12) having first and second prongs (projecting handles of 12) (alternatively: sides of clamp projecting from middle flat portion) projecting therefrom (Fig. 1).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LUSK (US 5,593,071) in view of FARRELL (US 4,130,226) and in further view of BORT (US 6,234,369).
LUSK in view of FARRELL teaches a stocking assisting apparatus as discussed above.  However, LUSK in view of FARRELL fails to teach first and second sliding linkages as claimed.  BORT teaches a stocking assisting apparatus (1, 2), similar to that of LUSK, comprising a first sliding linkage (5, 6 on first side) between first and third posts (posts of 3A, 3B), the first sliding linkage comprising a first rail (5) in telescoping engagement with a second rail (6), and a second sliding linkage (5, 6 on opposite side) coupled between second and fourth posts (opposite posts of 3A and 3B), the second sliding linkage comprising a third rail (5) in telescoping engagement with a fourth rail (6) (Figures 1-4 and 8-10).  BORT discloses the linkage configuration as discussed above .    

Allowable Subject Matter
Claims 1-11 and 19-26 are allowed.
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record, as cited on attached PTO-892, and not relied upon is considered pertinent to applicant's disclosure.  Note that US 3,231,160 and US 8,528,796 both disclose the use of clasps on garment assisting devices.  US 2008/0185407 discloses an aid for pulling on stockings comprises posts and rails.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN E DURHAM whose telephone number is (571)272-8642. The examiner can normally be reached 8:00 am - 4:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





NED
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732